Citation Nr: 1606538	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-15 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1968 to September 1972, and in the U.S. Marine Corps from June 1974 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO in January 2016.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's non-Hodgkin's lymphoma was caused or incurred during the Veteran's active service.

2.  The Veteran's hypertensive heart disease was caused by his service-connected hypertension.


3.  The Veteran's non-Hodgkin's lymphoma, hypertension, and hypertensive heart disease contributed substantially and materially to the cause of his death.

4.  The Veteran did not have any claims pending at the time of his death.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

2.  The criteria are not met for entitlement to accrued benefits. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107, 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

In light of the favorable decision to grant the appellant's claim of entitlement to service connection for cause of death, any deficiency as to VA's duties to notify and assist with regard to that claim, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

With regard to the Appellant's claim of entitlement accrued benefits, the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  As explained below, the accrued benefits appeal is being denied as the Veteran had no pending claims when he died.  Therefore, based on the Court's decision in Manning, the Board concludes that the Appellant's appeal is not subject to the provisions of the VCAA.  

II.  Cause of Death

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).

Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a) (2015).  The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and a presumption of exposure even though there is no record of such disease in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2015).  NHL is one of the diseases enumerated in 38 C.F.R. § 3.309(e).

By way of history, VA treatment records document the Veteran presenting in the emergency department on July 10, 2013, with complaints of epigastric discomfort, nausea, vomiting, and a ventral abdominal hernia.  There was evidence of a small bowel obstruction.  On examination, there was moderate tenderness in the mid abdominal area with some hypoactive bowel sounds and an insertional incisional hernia.  The Veteran developed fever and was placed on medications to address any respiratory and gastrointestinal pathogens.  A code blue was called early morning on July 11, 2013, and the Veteran was found with evidence of emesis surrounding him.  The cause of death was felt to most likely be respiratory arrest secondary to aspiration due to a small bowel distraction.  The principal diagnoses were small bowel distraction, nausea and vomiting with probable aspiration, and ventral hernia.  

The Veteran had a present diagnosis of non-Hodgkin lymphoma (NHL) for which he was actively receiving chemotherapy twice per year.  After a thorough review of the record, the Board finds that the Veteran had service in the Republic of Vietnam.  Therefore, the Veteran is presumed to have been exposed to an herbicide agent, such as Agent Orange, during his active service.  As the law establishes a presumption of entitlement to service connection for NHL based on the Veteran's service in the Republic of Vietnam, service connection was warranted for this condition at the time of the Veteran's death.  See 38 C.F.R. §§ 3.307, 3.309(e).  

The Board also finds that service connection was warranted for the Veteran's diagnosed hypertensive heart disease.  In an April 2009 echocardiogram, the Veteran was shown to have findings consistent with hypertensive heart disease.  Hypertensive heart disease is a result of high blood pressure.1  The Veteran was service-connected for hypertensive vascular disease, or, high blood pressure.  Therefore, the Board finds that the Veteran's diagnosis of hypertensive heart disease is proximately due to or the result of his service-connected hypertensive vascular disease.  Thus, service connection was warranted for this condition on a secondary basis.  See 38 C.F.R. § 3.310.

Based on the foregoing, the Veteran was service-connected for non-Hodgkin's lymphoma and hypertensive heart disease at the time of his death. He was also service-connected for hypertension.  He was actively receiving chemotherapy treatment for his NHL.  The Board notes that the symptoms attributable to these conditions, to include their treatment, include, but are not limited to, a weakened immune system and nausea, and a weakened heart and arteries.  The Veteran's cause of death was cardiac arrest, respiratory failure, aspiration, and small bowel obstruction.  The Board resolves reasonable doubt in the Veteran's favor, and finds that the Veteran's NHL and heart disease contributed substantially and materially to the cause of his death.  The Board notes that NHL, hypertension, and heart disease are diseases involving active processes affecting vital organs, and these service-connected conditions are afforded careful consideration as contributory causes of death.  The primary cause of death was cardiac arrest due to respiratory failure and aspiration as a result of a small bowel obstruction.  The Board finds that the Veteran was materially less capable of resisting the effects of the primary cause of his death due to his service-connected NHL, and subsequent chemotherapy, hypertension, and heart disease.  38 C.F.R. § 3.312(c)(3). 

Because disabilities incurred in or caused by the Veteran's active service contributed substantially and materially to the cause of the Veteran's death, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III.  Accrued Benefits

Under 38 C.F.R. § 3.1000, certain eligible individuals, including a Veteran's surviving spouse, may be paid periodic monetary benefits authorized by VA law to which a payee was entitled - and which are due and unpaid - at the time of his or her death under existing ratings or based on evidence in the file or constructively of record at the time of his or her death. See 38 U.S.C.A. § 5121(a).  Pertinent to this claim, in certain cases a portion of such accrued benefits may be paid as necessary to reimburse the person who bore the expense of last sickness or burial. 38 C.F.R. § 3.1000(a)(5).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit held that, for an eligible person to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." See Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996) (holding that a consequence of the derivative nature of an accrued benefits claim is that, without the veteran having a claim pending at time of death, the eligible survivor (in this case a surviving spouse) has no claim upon which to derive his or her own application).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated. 38 C.F.R. § 3.160(c).

A recent change to VA law also allows a person eligible to receive accrued benefits to instead substitute himself or herself as the claimant for the purpose of processing any claims pending at the time of the Veteran's death to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A , substitution in case of death of a claimant who dies on or after October 10, 2008).

The record shows that at the time of the Veteran's death in July 2013, he did not have any pending claims.

Because the Veteran did not have any pending claims when he died, entitlement to accrued benefits may not be granted as a matter of law. See 38 C.F.R. § 31000; Jones, 136 F.3d at 1299.  By the same token, there were no pending claims for which the Appellant could substitute herself as a claimant. See 38 U.S.C.A. § 5121A. Consequently, entitlement to accrued benefits is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  

Entitlement to accrued benefits is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


